Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021, 10/27/2021, and 02/28/2022 was filed before the mailing of this office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for Foreign Priority under 35 U.S.C. 119(b). Receipt on 11/09/2019 is acknowledged of the certified copy of parent application No. JP 2018-029716, filed on February 22, 2018.

Claim Interpretation
Independent Claims 1, 9, 12, and 13 recites “having” which can be interpreted as open or closed language. MPEP2111.03.IV. The use of “having” in Claims 1, 9, 12, and 13 is interpreted as open language, analogous to “comprising.”
Independent Claims 1, 9, 12, and 13 have been amended to recite hardware configured “to receive, from the information terminal when the vehicle is at the location to receive the package from the user, an unlock signal, when the specified vehicle is at the location to receive the package from the user, receive, from the information terminal, an unlock signal, which causes an unlock command to be transmitted to the specified vehicle to automatically and physically unlock the lock of the specified vehicle” or substantially similar limitations. These limitations are interpreted under the broadest reasonable interpretation read in light of the specification. See Specification ¶¶94-101 and Fig. 6. The condition of “when the specified vehicle is at the location to receive the package from the user” is a situational condition and is not interpreted as requiring any proximity detection nor as a trigger event which triggers the receiving of the unlock signal from the information terminal. If the condition that “the specified vehicle is at the location to receive the package from the user” is satisfied, the “unlock signal” being received “causes” (i.e. triggers) “an unlock command to be transmitted to the specified vehicle to automatically and physically unlock the lock of the specified vehicle.” This segment of claim language does not provide limitation as to what triggers the “unlock signal” to be sent “from the information terminal.” The preceding interpretation is the broadest reasonable interpretation read in light of the specification. See Specification ¶¶94-101 and Fig. 6. Further, under the broadest reasonable interpretation read in light of the specification “which causes an unlock command to be transmitted to the specified vehicle” is interpreted as causing an unlock command to be transmitted by the server apparatus or circuitry configured to transmit the unlock command.
New dependent Claims 15 and 17 recite “receiving, a subsequent signal from the information terminal indicating the package has been dropped off by the user, the subsequent signal causing a lock command to be transmitted to the specified vehicle to automatically and physically lock the lock of the specified vehicle” or substantially similar limitation. These limitations are interpreted under the broadest reasonable interpretation read in light of the specification. Specification ¶¶99-101 recites “Then, the user I OA goes out of the vehicle 50, and operates the user terminal 12 to notify the management server 100 that the deposit was completed. In response to the notification, the management server 100 notifies the vehicle terminal 52 that the deposit was completed. Based on the notification, the vehicle 50 is automatically locked and leaves 25 toward the next destination. At the same time, washing of the clothes or the like deposited by the user IOA is started.” Similar to the interpretation of Claims 1, 9, 12, and 13 discussed above, the “subsequent signal” causes (i.e. triggers) “a lock command to be transmitted to the specified vehicle to automatically and physically lock the lock of the specified vehicle” or substantially similar limitation.” This segment of claim language does not provide limitation as to what triggers the “subsequent signal” to be sent “from the information terminal.” Without reading the specification into the claim, note that the specification would not support the sending of the “subsequent signal” to be triggered automatically based on user’s proximity to the vehicle because the triggering event supported by the specification (¶99) is that the user “operates the user terminal 12 to notify the management server 100 that the deposit was completed,” which implies the user operating the user terminal (i.e. at the user’s discretion and of the user’s creation) is the sole triggering event to send the “subsequent signal.” 

Claim Objections
Claims 9 and 12 are objected to because of the following informality.
Claim 9 recites “the server apparatus being configured to transmit . . . , to receive . . . , to receive . . . , and to arrange . . . , to receive . . .” at the tenth through twenty-third line of Claim 9. The “and” preceding the fourth of the five functions that the server apparatus is configured to is a grammatical error as “and” should precede the final, in this case the fifth, element of a list.
Claim 12 recites “circuitry configured to” perform the following five functions: (1) “transmit . . . ,” (2) “receive . . . ,” (3) “receive . . . ,” (4) “arrange . . . ,” and (5) “when . . . , receive . . . .” The absence of “and” preceding the fifth and final function of the list of five functions is a grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US-20140052660-A1 ("Lee") in view of US-20150332531-A1 (“Davidsson”) and US-20110161227-A1 ("Santo”). 
Regarding Claim 1, Lee discloses “A server apparatus, comprising circuitry” (¶216 show the server. See Also Fig. 4.) configured to:
“transmit, to an information terminal of a user information regarding a [service] available to the user” (Fig. 5A shows Mobile App 504, Telephone 506, Website 508, all of which would be "information terminal of a user." ¶216 and Fig. 4 shows configuration of the server. ¶218 shows that "[i]n the method of the invention, the customer seeks laundry service (502) [and t]he customer may then access the system by any of a number of methods. Three examples are shown: customer accesses mobile app (504), customer calls on telephone (506), customer accesses website (508)." See also ¶¶193-96 and Fig. 1A and 1B.),
“receive, from the information terminal, information regarding a service, selected . . . by the user” (Fig. 5A shows Mobile App 504, Telephone 506, Website 508, all of which would be "information terminal of a user." ¶216 and Fig. 4 shows configuration of the server. ¶218 shows that "[i]n the method of the invention, the customer seeks laundry service (502) [and t]he customer may then access the system by any of a number of methods. Three examples are shown: customer accesses mobile app (504), customer calls on telephone (506), customer accesses website (508)." See also ¶¶193-96 and Fig. 1A and 1B.),
receive, from the information terminal”  (Fig. 5A shows Mobile App 504, Telephone 506, Website 508, all of which would be "information terminal of a user." ¶216 and Fig. 4 shows configuration of the server. ¶218 shows that "[i]n the method of the invention, the customer seeks laundry service (502) [and t]he customer may then access the system by any of a number of methods. Three examples are shown: customer accesses mobile app (504), customer calls on telephone (506), customer accesses website (508)." See also ¶¶193-96 and Fig. 1A and 1B. ¶207 shows “App for mobile device 308 is a module suitable for customers to have, use or access from their mobile device, as discussed in regard to FIG. 1. Website 310 is similar in this regard. Both are operative to input addresses, specific laundry instructions and other details such as payment or dates and then to provide to customers a precise time estimate (via the in-truck time estimation module) for when the mobilized laundry vehicle will arrive to make a pick-up. Customer computer 312 is shown accessing website 310.”),
“package information regarding the package of the user” (¶212 shows a “Laundry special instructions & address module [that] associates specialized laundering instructions such as ‘fur’ or ‘cold wash only’ or ‘press’ with . . . the item to be laundered.”),
“first location information indicating a location to receive the package from the user” (Fig. 5A “Customer Provides Address 510” and ¶219 show receiving first location. See Generally, ¶210.),
“first time information indicating a time to receive the package from the user” (Fig. 5A, Precise Time Module 512 and ¶219 shows receiving first time. See Generally, ¶210. ¶213 shows “Interface to website module 414 allows the in-truck system to communicate with a website portion of the invention, in particular to exchange customer address information and precise time estimate information, as well as other information such as specialized laundry instructions.” ¶207 shows that the customer inputs “other details such as payment or dates and then to provide to customers a precise time estimate (via the in-truck time estimation module) for when the mobilized laundry vehicle will arrive to make a pick-up.” Based on common understanding of the word “dates” as well as the use of “dates” (plural) juxtaposed with “payment” (singular) in ¶207 and the use of “date” (singular) in ¶214 and ¶221 referring to two distinct (i.e. “date of pick-up” or “date of drop-off”), ¶207 discloses the input of both “pick-up” and “drop-off” dates.),
“second location information indicating a location to return the package” (Fig. 5B, Schedule Drop-off 522 and ¶221 and ¶224 shows receiving second time and location. See Generally, ¶210.), 
“second time information indicating a time to return the package” (Fig. 5B, Schedule Drop-off 522 and ¶221 and ¶224 shows receiving second time and location. See Generally, ¶210. ¶207 shows that the customer inputs “other details such as payment or dates and then to provide to customers a precise time estimate (via the in-truck time estimation module) for when the mobilized laundry vehicle will arrive to make a pick-up.” Based on common understanding of the word “dates” as well as the use of “dates” (plural) juxtaposed with “payment” (singular) in ¶207 and the use of “date” (singular) in ¶214 and ¶221 referring to two distinct (i.e. “date of pick-up” or “date of drop-off”), ¶207 discloses the input of both “pick-up” and “drop-off” dates.),
“arrange a specified vehicle based on the package information, the first location information, and the first time information” (¶219-20 show the arrangement of a vehicles based on pickup information. ¶212-13 show the receipt and grouping of pickup time and location and laundry special instructions. See also Fig. 1A and 1B, ¶189, ¶192, and ¶199.), “the specified vehicle having a [door which controls access]” (Fig. 2 and ¶202 shows “The laundry conveyor can be used to automatically handle the laundry. For example a drive of the vehicle might reach back through doorway 214 and get the proper laundry of the rack without sorting the hanging laundry or going into the back, simply because the proper item of laundry can be moved by the conveyor to be beside door 214. Door 214 may be disposed other locations as well.” ¶215 shows “Conveyor control module 422 is important as it allows the driver to operate the hanging conveyor automatically. For example, the driver might order the conveyor to traverse in a clockwise direction until the driver wishes it to stop, or the driver might order the conveyor to bring items associated with a specific address to the door of the vehicle, or the conveyor might, under control of the module, automatically and autonomously bring to the door the items necessary for the location which the vehicle is currently heading.”), and
“when the specified vehicle is at the location to receive the package from the user, receive, from the information terminal, an unlock signal, which causes [access to] the specified vehicle” (¶221 shows that the “Pickup of laundry (516)” includes “the physical exchange of the laundry” and “payment.”¶207 and ¶213 shows that the mobile app has similar functionality to the website. ¶207 and ¶221 shows payment may be made with mobile app. The payment received via a mobile app upon laundry pickup in Lee is a “signal” received from the information terminal when the vehicle is at the location to receive the package from the user. Fig. 2 and ¶202 shows “The laundry conveyor can be used to automatically handle the laundry. For example a drive of the vehicle might reach back through doorway 214 and get the proper laundry of the rack without sorting the hanging laundry or going into the back, simply because the proper item of laundry can be moved by the conveyor to be beside door 214. Door 214 may be disposed other locations as well.” ¶215 shows “Conveyor control module 422 is important as it allows the driver to operate the hanging conveyor automatically. For example, the driver might order the conveyor to traverse in a clockwise direction until the driver wishes it to stop, or the driver might order the conveyor to bring items associated with a specific address to the door of the vehicle, or the conveyor might, under control of the module, automatically and autonomously bring to the door the items necessary for the location which the vehicle is currently heading.” The exchange of laundry requires access via the door.).
Lee does not disclose:
“a plurality of services [are] available,”
“a service, selected from the plurality of services,”
“the specified vehicle having a lock,”
“when . . . an unlock signal [is received, cause] an unlock command to be transmitted to the specified vehicle to automatically and physically unlock the lock of the specified vehicle.”
Davidsson discloses:
“the specified vehicle having a lock” (Fig. 1a and ¶69 show “The vehicle 1 comprises a remotely operable lock 111 of a locked space 11 of the vehicle 1.”),
“when . . . an unlock signal [is received, cause] an unlock command to be transmitted to the specified vehicle to automatically and physically unlock the lock of the specified vehicle” (Fig. 1a and ¶¶73-75 show that an unlock request message 3121 is sent from user device 31 to intermediate system 41, which triggers intermediate system 41 to send unlock message 4121 to vehicle 1, which automatically triggers the physical unlocking of lock 111. See also Fig. 1b-1c and ¶¶76-80.”).
Davidsson does not disclose:
“a plurality of services [are] available” and
“a service, selected from the plurality of services.”
Santo teaches:
“information regarding a plurality of services service selection menu also provides to the user information on estimates for time and costs for repair and may also through the server 26 access the inventory database 19 to check for current inventory levels of parts that are needed in the repair to properly estimate completion time.”),
“a service, selected from the plurality of services by the user” (¶¶3-4 shows that the disclosed system relates to automating the drop-off and pick-up process of items requiring services, including laundry services. ¶¶27-28 and Fig. 2 elements 44-50 show a user interface for selecting a service. ¶30 and Fig. 2 elements 45-46 show selecting of a service.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davidsson with Lee because Davidsson teaches that using a mobile phone via a central server is a secure way of enabling a person temporary access to a vehicle (¶¶3-12) to pick up or drop off dry cleaned cloths (¶3 shows “Every now and then, the situation occurs when an owner of a vehicle, or at least a person in possession of a conventional or electronic key thereto, is in need of allowing someone else not in possession of such a key, access to the vehicle. Such a scenario may, for instance, arise if a family member or friend needs to pick up, or drop off, something in the vehicle. Another example may be a service provider of a delivered service, such as delivery of a product, e.g. a parcel, goods, dry cleaned clothes, food etc., or delivery of a service, such as a vehicle service, vehicle reconditioning or the like, while the vehicle is parked and locked.”). Thus, combining Davidsson with Lee furthers the interest taught in Davidsson, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Santo with Lee and Davidsson because Santo teaches that providing “convenient, efficient and effective user interface for both the customer and the service company improves the communication and satisfaction of the customer and greatly reduces the risk of unnecessary [service] due to miscommunication between the customer and employees of the service company” (¶4. See generally ¶¶1-5 showing the need for a communication platform for automatic pick-up/drop-up of item requiring a service). Thus, combining Santo with Lee and Davidsson furthers the interest taught in Santo, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “the service is a package keeping service including” (Fig. 10 and 11 show package keeping equipment. See also ¶¶236-37 and ¶240.) “returning the package received from the user after keeping the package for a prescribed time in the vehicle” (¶221, ¶224, and ¶228 show delivery at a scheduled time.).
Regarding Claim 3, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “the service is a laundry service including returning the package received from the user, after doing laundry for the package in the vehicle (Fig. 5A and 5B show Drop-Off … 536 and Launder... 528, note that 528 occurs before 536. See also ¶¶227-28).
Regarding Claim 4, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “the circuitry is configured to compare a difference between the second time information and the first time information with a time taken for the vehicle to move from the location indicated by the first location information to the location indicated by the second location information” (¶210 shows Precision Time Estimation Module 404. See also ¶224 showing impact of timing.).
Regarding Claim 5, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “receive, from a plurality of vehicles, information indicating current locations of the vehicles,” (Fig. 1A and 1B show a plurality of trucks. ¶211 shows real-time location tracking of each truck.) “and select a vehicle to be arranged, out of the vehicles, based on the information indicating the current locations” (¶189, ¶192 and ¶199 show the arrangement of vehicles based on current location.).
Regarding Claim 6, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “the first location information and the second location information are information indicating the same location” (¶212 recites "with the address of pick-up or drop-off," which implies that the pick-up and drop-off addresses could be different. However, ¶219 shows the receipt of "an address" which is used for both pick-up, in ¶220, and drop-off in ¶224 and ¶228. See also, ¶230 showing "it makes no difference if the customer wants their pick-up and drop-off to occur at home or at work, or while socializing, traveling, in the midst of doing errands or at any other location of the customer's choice.").
Regarding Claim 7, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that the circuitry is configured to
“select, as the specified vehicle” (¶210. See also, Fig. 1A and 1B, and ¶189, ¶192, and ¶199),
“a vehicle determined to reach the location indicated by the first location information at the time indicated by the first time information” (¶¶219-20 shows the arrangement of a vehicles based on pickup information.) and
“to reach the location indicated by the second location information at the time indicated by the second time information” (¶224, ¶¶227-28 shows selecting a vehicle based of drop-off information.), and
“arrange the specified vehicle by transmitting the first location information, the first time information, the second location information, and the second time information to the specified vehicle” (¶216 and Fig. 4 show the circuitry configured to arrange vehicles. ¶210 show the transmitted information.).
Regarding Claim 8, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that
“the service includes at least one step executed in the vehicle” (Fig. 5A Automated Laundry Handling by Conveyor 518 and ¶15 shows the use of automatic handling of laundry.  See also, elements 532 and 536 of Fig. 5B.), and
“the circuitry is configured to arrange the specified vehicle at least based on a condition that the step is executable by the specified vehicle” (¶209 shows combining of laundry handling with other functions of the system.)
“between the time indicated by the first time information and the time indicated by the second time information” (Fig. 5A and 5B show occurrence between pick-up and drop-off.).
Regarding Claim 9, Lee, Davidsson, and Santo teach the elements and limitations of the “server apparatus” of Claim 1, as discussed above, which are largely the same as those of the “server apparatus” of Claim 9. Therefore, Lee, Davidsson, and Santo teach “A system comprising . . . a server apparatus,” as shown regarding Claim 1. 
Lee further teaches “A system comprising a vehicle [and] a processing device, . . . “ (Fig. 1A, 1B, 3, and 4, and ¶¶205-10), wherein: 
the vehicle having a [door which controls access]“ (Fig. 2 and ¶202 shows “The laundry conveyor can be used to automatically handle the laundry. For example a drive of the vehicle might reach back through doorway 214 and get the proper laundry of the rack without sorting the hanging laundry or going into the back, simply because the proper item of laundry can be moved by the conveyor to be beside door 214. Door 214 may be disposed other locations as well.” ¶215 shows “Conveyor control module 422 is important as it allows the driver to operate the hanging conveyor automatically. For example, the driver might order the conveyor to traverse in a clockwise direction until the driver wishes it to stop, or the driver might order the conveyor to bring items associated with a specific address to the door of the vehicle, or the conveyor might, under control of the module, automatically and autonomously bring to the door the items necessary for the location which the vehicle is currently heading.”),
“the vehicle comprising: “a receiver configured to receive[,from a server apparatus,]” (¶¶201-02 and ¶209-10. See also ¶216 and Fig. 4.) at least
“first location information indicating a location to receive a package from a user” (Fig. 5A “Customer Provides Address 510” and ¶219 show receiving first location. See Generally, ¶210.),
“first time information indicating a time to receive the package from the user” (Fig. 5A, Precise Time Module 512 and ¶219 shows receiving first time. See Generally, ¶210.),
“second location information indicating a location to return the package” (Fig. 5B, Schedule Drop-off 522 and ¶221 and ¶224 shows receiving second time and location. See Generally, ¶210.), and
“second time information indicating a time to return the package” (Fig. 5B, Schedule Drop-off 522 and ¶221 and ¶224 shows receiving second time and location. See Generally, ¶210.),
“[[a]] the processing device configured to process” (¶209 and ¶216 and Fig. 4 show the device.)
“information indicating a route to reach the location indicated by the first location information from a current location of the vehicle at the time indicated by the first time information” (¶¶219-20 show the arrangement of vehicles based on pickup information.), and
“information indicating a route to reach the location indicated by the second location information from the location indicated by the first location information at the time indicated by the second time information” (¶224 and ¶¶227-28 show selecting a vehicle based on drop-off information.).
Lee does not teach “the vehicle having a lock.”
Davidsson teaches “the vehicle having a lock” (Fig. 1a and ¶69 show “The vehicle 1 comprises a remotely operable lock 111 of a locked space 11 of the vehicle 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davidsson with Lee because Davidsson teaches that using a mobile phone via a central server is a secure way of enabling a person temporary access to a vehicle (¶¶3-12) to pick up or drop off dry cleaned cloths (¶3 shows “Every now and then, the situation occurs when an owner of a vehicle, or at least a person in possession of a conventional or electronic key thereto, is in need of allowing someone else not in possession of such a key, access to the vehicle. Such a scenario may, for instance, arise if a family member or friend needs to pick up, or drop off, something in the vehicle. Another example may be a service provider of a delivered service, such as delivery of a product, e.g. a parcel, goods, dry cleaned clothes, food etc., or delivery of a service, such as a vehicle service, vehicle reconditioning or the like, while the vehicle is parked and locked.”). Thus, combining Davidsson with Lee furthers the interest taught in Davidsson, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Santo with Lee and Davidsson because Santo teaches that providing “convenient, efficient and effective user interface for both the customer and the service company improves the communication and satisfaction of the customer and greatly reduces the risk of unnecessary [service] due to miscommunication between the customer and employees of the service company” (¶4. See generally ¶¶1-5 showing the need for a communication platform for automatic pick-up/drop-up of item requiring a service). Thus, combining Santo with Lee and Davidsson furthers the interest taught in Santo, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 12, Lee, Davidsson, and Santo teach the elements and limitations of the “server apparatus” of Claim 1, as discussed above, which are largely the same as those of the “server apparatus” of Claim 12.
Lee further teaches “A service provision system, comprising: a plurality of vehicles, each vehicle of the plurality of vehicles having a [door which controls access]“ (Fig. 2 and ¶202 shows “The laundry conveyor can be used to automatically handle the laundry. For example a drive of the vehicle might reach back through doorway 214 and get the proper laundry of the rack without sorting the hanging laundry or going into the back, simply because the proper item of laundry can be moved by the conveyor to be beside door 214. Door 214 may be disposed other locations as well.” ¶215 shows “Conveyor control module 422 is important as it allows the driver to operate the hanging conveyor automatically. For example, the driver might order the conveyor to traverse in a clockwise direction until the driver wishes it to stop, or the driver might order the conveyor to bring items associated with a specific address to the door of the vehicle, or the conveyor might, under control of the module, automatically and autonomously bring to the door the items necessary for the location which the vehicle is currently heading.”).
Lee does not teach “each vehicle . . . having a lock.” 
Davidsson teaches “each vehicle . . . having a lock” (Fig. 1a and ¶69 show “The vehicle 1 comprises a remotely operable lock 111 of a locked space 11 of the vehicle 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davidsson with Lee because Davidsson teaches that using a mobile phone via a central server is a secure way of enabling a person temporary access to a vehicle (¶¶3-12) to pick up or drop off dry cleaned cloths (¶3 shows “Every now and then, the situation occurs when an owner of a vehicle, or at least a person in possession of a conventional or electronic key thereto, is in need of allowing someone else not in possession of such a key, access to the vehicle. Such a scenario may, for instance, arise if a family member or friend needs to pick up, or drop off, something in the vehicle. Another example may be a service provider of a delivered service, such as delivery of a product, e.g. a parcel, goods, dry cleaned clothes, food etc., or delivery of a service, such as a vehicle service, vehicle reconditioning or the like, while the vehicle is parked and locked.”). Thus, combining Davidsson with Lee furthers the interest taught in Davidsson, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Santo with Lee and Davidsson because Santo teaches that providing “convenient, efficient and effective user interface for both the customer and the service company improves the communication and satisfaction of the customer and greatly reduces the risk of unnecessary [service] due to miscommunication between the customer and employees of the service company” (¶4. See generally ¶¶1-5 showing the need for a communication platform for automatic pick-up/drop-up of item requiring a service). Thus, combining Santo with Lee and Davidsson furthers the interest taught in Santo, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 13, Lee, Davidsson, and Santo teach the elements and limitations of the “server apparatus” of Claim 1, as discussed above, which performs the functions “include[ed]” in the “operation” of Claim 13. Lee further discloses “A non-transitory storage medium storing a program, the program, upon execution by a computer, causing the computer to execute an operation” (Claim 1, Fig. 2-4, ¶191, and ¶¶202-09.).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US20140052660A1 ("Lee") in view of US-20150332531-A1 (“Davidsson”) and US-20110161227-A1 ("Santo”) and KR20050004460A ("Cho”). 
Regarding Claim 11, Lee, Davidsson, and Santo teaches the “vehicle according to claim 9” as described above. Lee further teaches that
“the plurality of services includes a laundry service that returns the package received from the user after doing laundry for the package in the vehicle” (Fig. 5A and 5B show Drop-Off … 536 and Launder... 528, note that 528 occurs before 536. See also ¶¶227-28) and 
“the vehicle includes a facility configured to [hold] the package, received from the user, in the vehicle” (Fig. 2 and ¶¶202-03).
Lee, Davidsson, and Santo do not teach that “the vehicle includes a facility configured to do laundry for the package, received from the user, in the vehicle.”
Cho teaches that “the service is a laundry service including returns the package received from the user after doing laundry for the package in the vehicle” (Abstract and ¶1 and ¶¶5-6), and “the vehicle includes a facility configured to do laundry for the package, received from the user, in the vehicle” (Abstract and ¶1 and ¶¶5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davidsson with Lee because Davidsson teaches that using a mobile phone via a central server is a secure way of enabling a person temporary access to a vehicle (¶¶3-12) to pick up or drop off dry cleaned cloths (¶3 shows “Every now and then, the situation occurs when an owner of a vehicle, or at least a person in possession of a conventional or electronic key thereto, is in need of allowing someone else not in possession of such a key, access to the vehicle. Such a scenario may, for instance, arise if a family member or friend needs to pick up, or drop off, something in the vehicle. Another example may be a service provider of a delivered service, such as delivery of a product, e.g. a parcel, goods, dry cleaned clothes, food etc., or delivery of a service, such as a vehicle service, vehicle reconditioning or the like, while the vehicle is parked and locked.”). Thus, combining Davidsson with Lee furthers the interest taught in Davidsson, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Santo with Lee and Davidsson because Santo teaches that providing “convenient, efficient and effective user interface for both the customer and the service company improves the communication and satisfaction of the customer and greatly reduces the risk of unnecessary [service] due to miscommunication between the customer and employees of the service company” (¶4. See generally ¶¶1-5 showing the need for a communication platform for automatic pick-up/drop-up of item requiring a service). Thus, combining Santo with Lee and Davidsson furthers the interest taught in Santo, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho with Lee, Davidsson, and Santo because Lee teaches that "[t]he present invention provides specialized laundry vehicles [that are] set up with the specialized equipment needed for laundry operations” to promote efficiency of laundering (¶12) and Cho furthers the interest of Lee by further adding specialized laundry equipment to a vehicle (Cho Abstract). Thus, combining Cho with Lee, Davidsson, and Santo furthers the interest taught in Lee, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 10, Lee, Davidsson, and Santo teach the “vehicle according to claim 9” as described above. Lee, Davidsson, and Santo does not teach that “a facility configured to perform at least one process of the service.” Cho teaches “a facility configured to perform at least one process of the service” (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davidsson with Lee because Davidsson teaches that using a mobile phone via a central server is a secure way of enabling a person temporary access to a vehicle (¶¶3-12) to pick up or drop off dry cleaned cloths (¶3 shows “Every now and then, the situation occurs when an owner of a vehicle, or at least a person in possession of a conventional or electronic key thereto, is in need of allowing someone else not in possession of such a key, access to the vehicle. Such a scenario may, for instance, arise if a family member or friend needs to pick up, or drop off, something in the vehicle. Another example may be a service provider of a delivered service, such as delivery of a product, e.g. a parcel, goods, dry cleaned clothes, food etc., or delivery of a service, such as a vehicle service, vehicle reconditioning or the like, while the vehicle is parked and locked.”). Thus, combining Davidsson with Lee furthers the interest taught in Davidsson, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Santo with Lee and Davidsson because Santo teaches that providing “convenient, efficient and effective user interface for both the customer and the service company improves the communication and satisfaction of the customer and greatly reduces the risk of unnecessary [service] due to miscommunication between the customer and employees of the service company” (¶4. See generally ¶¶1-5 showing the need for a communication platform for automatic pick-up/drop-up of item requiring a service). Thus, combining Santo with Lee and Davidsson furthers the interest taught in Santo, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho with Lee, Davidsson, and Santo because Lee teaches that "[t]he present invention provides specialized laundry vehicles [that are] set up with the specialized equipment needed for laundry operations” to promote efficiency of laundering (¶12) and Cho furthers the interest of Lee by further adding specialized laundry equipment to a vehicle (Cho Abstract). Thus, combining Cho with Lee, Davidsson, and Santo furthers the interest taught in Lee, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20140052660A1 ("Lee") in view of US-20150332531-A1 (“Davidsson”) and US-20110161227-A1 ("Santo”) and US-20020080030-A1 (“Inomata” assigned to NEC Corp and later granted as US-6999825-B2).
Regarding Claim 14, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “the circuitry is configured to notify the user [of] when the specified vehicle [will reach] the location to receive the package from the user based on GPS signals received from a GPS receiver of the specified vehicle” (¶211 shows “Location tracking module 410 is necessary to allow the vehicle to know its own location. In point of fact, such modules take many forms and one may simply be a mobile device itself, rather than a specialized truck-mounted location tracker. Location tracking may be done by terrain-recognition, or inertially, or by GPS, or simply by cellular tower triangulation.” ¶207 shows “App for mobile device 308 is a module suitable for customers to have, use or access from their mobile device, as discussed in regard to FIG. 1. Website 310 is similar in this regard. Both are operative to input addresses, specific laundry instructions and other details such as payment or dates and then to provide to customers a precise time estimate (via the in-truck time estimation module) for when the mobilized laundry vehicle will arrive to make a pick-up. Customer computer 312 is shown accessing website 310.” See also ¶210 and ¶¶219-21.).
Lee, Davidsson, and Santo do not disclose that “the circuitry is configured to notify the user when the specified vehicle has reached the location.”
Inomata discloses that “the circuitry is configured to notify the user when the specified vehicle has reached the location” (See generally ¶¶237-40 showing delivery of a package into a secured container. ¶239 shows “the deliverer may operates the deliverer terminal 700 to inform the recipient's user terminal 200 that the delivery has been done.” See also Fig. 13. Therefore, Inomata teaches that the user is notified when the package is available at the secured pickup location.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davidsson with Lee because Davidsson teaches that using a mobile phone via a central server is a secure way of enabling a person temporary access to a vehicle (¶¶3-12) to pick up or drop off dry cleaned cloths (¶3 shows “Every now and then, the situation occurs when an owner of a vehicle, or at least a person in possession of a conventional or electronic key thereto, is in need of allowing someone else not in possession of such a key, access to the vehicle. Such a scenario may, for instance, arise if a family member or friend needs to pick up, or drop off, something in the vehicle. Another example may be a service provider of a delivered service, such as delivery of a product, e.g. a parcel, goods, dry cleaned clothes, food etc., or delivery of a service, such as a vehicle service, vehicle reconditioning or the like, while the vehicle is parked and locked.”). Thus, combining Davidsson with Lee furthers the interest taught in Davidsson, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Santo with Lee and Davidsson because Santo teaches that providing “convenient, efficient and effective user interface for both the customer and the service company improves the communication and satisfaction of the customer and greatly reduces the risk of unnecessary [service] due to miscommunication between the customer and employees of the service company” (¶4. See generally ¶¶1-5 showing the need for a communication platform for automatic pick-up/drop-up of item requiring a service). Thus, combining Santo with Lee and Davidsson furthers the interest taught in Santo, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Inomata with Lee, Davidsson, and Santo because Davidsson teaches that enabling a temporary user access to a vehicle enables secure drop-off of packages (¶¶1-3) and Inomata teaches a drop-box system (Abstract. See also ¶¶1-5.). Thus, combining Inomata with Lee, Davidsson, and Santo furthers the interest taught in Davidsson, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 15, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 11” as shown above. 
Lee further discloses that “when a subsequent signal is received from the information terminal indicating the package has been dropped off by the user, the subsequent signal causes a [function to be performed]” (¶¶220-23 shows “The vehicle then drives to the customer address as a new stop in its schedule due to the addition of the stop to route by the scheduling/routing module (514). Pickup of laundry (516) may proceed with the physical exchange of the laundry, payment if necessary (payment may of course be done at the time of scheduling by means of the website, telephone or mobile app), and importantly, the date and location of drop-off of laundered items and the special care laundry instructions required by the customer. Automatic stowing of the laundry can be carried using in-truck hanging conveyor (518): the driver may hang the items on the conveyor at the point closest to the doorway, then order the items moved further along the rail, or this may be done autonomously. Payment/receipt (520) may be as discussed in relation to FIG. 4.” ¶¶220-23 and Fig. 5A show that payment may occur during “Pick up of Laundry 516” or after “Pick up of Laundry 516” and “Automated Laundry Handling By Conveyor 518” during “Payment & Receipt 520.” ¶207 and ¶213 shows that the mobile app has similar functionality to the website. ¶207 and ¶221 shows payment may be made with mobile app. The payment received via a mobile app after the exchange of the laundry is a “signal” received from the information terminal indicating the package has been dropped off by the user.)
Lee, Davidsson, and Santo do not disclose that “the subsequent signal causes a lock command to be transmitted to the specified vehicle to automatically and physically lock the lock of the specified vehicle.”
Inomata discloses that “the subsequent signal causes a lock command to be transmitted to the specified vehicle to automatically and physically lock the lock of the specified vehicle” (¶¶201-07 and Fig. 16 show that the re-lock command is sent from user terminal 200. See also Fig. 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davidsson with Lee because Davidsson teaches that using a mobile phone via a central server is a secure way of enabling a person temporary access to a vehicle (¶¶3-12) to pick up or drop off dry cleaned cloths (¶3 shows “Every now and then, the situation occurs when an owner of a vehicle, or at least a person in possession of a conventional or electronic key thereto, is in need of allowing someone else not in possession of such a key, access to the vehicle. Such a scenario may, for instance, arise if a family member or friend needs to pick up, or drop off, something in the vehicle. Another example may be a service provider of a delivered service, such as delivery of a product, e.g. a parcel, goods, dry cleaned clothes, food etc., or delivery of a service, such as a vehicle service, vehicle reconditioning or the like, while the vehicle is parked and locked.”). Thus, combining Davidsson with Lee furthers the interest taught in Davidsson, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Santo with Lee and Davidsson because Santo teaches that providing “convenient, efficient and effective user interface for both the customer and the service company improves the communication and satisfaction of the customer and greatly reduces the risk of unnecessary [service] due to miscommunication between the customer and employees of the service company” (¶4. See generally ¶¶1-5 showing the need for a communication platform for automatic pick-up/drop-up of item requiring a service). Thus, combining Santo with Lee and Davidsson furthers the interest taught in Santo, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Inomata with Lee, Davidsson, and Santo because Davidsson teaches that enabling a temporary user access to a vehicle enables secure drop-off of packages (¶¶1-3) and Inomata teaches a drop-box system (Abstract. See also ¶¶1-5.). Thus, combining Inomata with Lee, Davidsson, and Santo furthers the interest taught in Davidsson, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 16, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 13” as shown above. The dependent limitations of Claim 16 are embodied by the dependent limitations of Claim 14. Therefore Lee, Davidsson, Santo, and Inomata teach the further limitations of Claim 16 just as discussed above regarding Claim 14.
Regarding Claim 17, Lee, Davidsson, and Santo disclose the “server apparatus according to claim 13” as shown above. The dependent limitations of Claim 17 are embodied by the dependent limitations of Claim 15. Therefore Lee, Davidsson, Santo, and Inomata teach the further limitations of Claim 17 just as discussed above regarding Claim 15.

Response to Arguments
Applicant’s arguments filed 07/25/2022, with respect to Rejections under 35 U.S.C. 103 for Claims 1-13, have been fully considered and are not persuasive. First, Applicant’s argument appears to argue that Santo alone does not disclose that “when the specified vehicle is at the location to receive the package from the user, receive, from the information terminal, an unlock signal, which causes an unlock command to be transmitted to the specified vehicle to automatically and physically unlock the lock of the specified vehicle.” This is a mischaracterization of Examiner’s final rejection. Examiner’s final rejection shows that “The payment received via a mobile app upon laundry pickup in Lee is a “signal” received from the information terminal when the vehicle is at the location to receive the package from the user.” Because the triggering “signal” taught by Lee is received from the user’s mobile device, the fact that Santo teaches operation which triggers the unlock signal is performed on a device other than the user’s mobile device is immaterial. The amendments advanced prosecution and have traversed the final rejections. However, the amended Claims 1-13 are rejected under 35 U.S.C. 103 in light of the additional citations to Lee, Davidsson and Santo necessitated by amendments discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-10310499-B1 (“Brady”) showing a delivery vehicles which includes a manufacturing process during delivery of a package
US-20090302105-A1 (“Cassady”) shows self-service dry cleaning delivery system accepts and records items dropped off through a kiosk for cleaning, and returns cleaned items to the same kiosk for customer pick-up.
US-4803348-A (“Lohrey”) shows a customer interface for services involving drop-off and pick-up.
US-11237569-B2 (“Kuo”) shows a vehicle which dispenses cargo.
US-20160099927-A1 (“Oz”) shows use of a security token to deliver a package.
US-20190392663-A1 (“Miller”) shows using a smartphone to unlock a vehicle.
US-20180068253-A1 (“Simms”) shows an improved method for delivery to a locked storage container.
US-6218929-B1 (“Furuta”) shows remote entry to a vehicle
US-20070197261-A1 (“Humbel”) shows an “all-in-one” key fob mobile application.
US-20140136414-A1 (“Abhyanker”) shows an autonomous neighborhood vehicle comprising a lockable compartment that delivers packages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628